Citation Nr: 1031279	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  04-28 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 
percent from May 8, 2001 to January 6, 2005, and a disability 
rating higher than 20 percent from January 7, 2005 for diabetes 
mellitus.

2.  Entitlement to an initial compensable disability rating for 
erectile dysfunction.

3.  Entitlement to a disability rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for hypertension, to 
include as secondary to service connected diabetes.

5.  Entitlement to service connection for a bilateral knee 
disability.

6.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to July 1970.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from June 2002 and April 2003 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  In the June 2002 rating 
decision, the RO, in part, granted service connection for 
diabetes at a 10 percent disability rating effective, July 9, 
2001, continued a 10 percent disability rating for PTSD and 
denied entitlement to service connection for a bilateral knee 
disability on the basis that new and material evidence had not 
been submitted.  The April 2003 rating decision, in part, granted 
service connection for erectile dysfunction at an initial 0 
percent disability rating effective December 6, 2002, granted an 
effective date of May 8, 2001 for the award of service connection 
for diabetes mellitus and denied entitlement to service 
connection for hypertension.

In a March 2007 decision, the Board reopened the claim for 
entitlement to service connection for a bilateral knee disability 
and remanded the remaining claims for additional development.

In an April 2010 rating decision, during the pendency of this 
appeal, the RO granted an initial higher disability rating of 20 
percent for diabetes mellitus, effective January 7, 2005 and an 
increased rating of 50 percent for PTSD, effective January 14, 
2004.  As higher schedular evaluations for these disabilities are 
possible, the issues of entitlement to a rating in excess of 20 
percent for diabetes mellitus and a rating in excess of 50 
percent for PTSD remain before the Board on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993). 

Of preliminary importance, because the claims for a higher rating 
for the Veteran's service-connected diabetes mellitus and 
erectile dysfunction involve requests for higher ratings 
following the grant of service connection, the Board has 
characterized these claims in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
initial rating claims from claims for increased ratings for a 
previously service- connected disability). 

The Board notes that, in Rice v. Shinseki, the Court held that a 
TDIU claim cannot be considered separate and apart from an 
increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Instead, the Court held that a TDIU claim is an attempt 
to obtain an appropriate rating for a service-connected 
disability.  The Court also found in Rice that, when entitlement 
to a TDIU is raised during the adjudicatory process of the 
underlying disability, it is part of the claim for benefits for 
the underlying disability.  The record in this case indicates 
that the Veteran has essentially asserted that he not employable 
solely by reason of his service-connected disabilities.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to January 7, 2005, the medical evidence demonstrates 
that diabetes mellitus had been controlled with restricted diet; 
there is no objective medical evidence that the Veteran had been 
prescribed insulin or an oral hypoglycemic agent.

2.  Since January 7, 2005, the medical evidence demonstrates that 
diabetes mellitus has been controlled with oral hypoglycemic 
agents and a restricted diet.  There is no medical evidence of 
required restrictions on his activities due to diabetes, or any 
episodes of ketoacidosis or hypoglycemic reactions requiring 
hospitalization.

3.  Erectile dysfunction is manifested by evidence of a loss of 
erectile power with no penile deformity.

4.  The Veteran's PTSD was manifested by occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as sleep problems, irritability, angry outbursts and 
depression but without obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affected the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation and neglect of 
personal appearance and hygiene.

5.  Hypertension is reasonably shown to be aggravated by service-
connected diabetes mellitus.

6.  Bilateral knee degenerative arthritis was not present in 
service or manifested in the first post service year, and is not 
shown to be etiologically related to service, to include as 
secondary to service-connected scars of the right and left leg 
due to shrapnel wounds.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
for diabetes mellitus prior to January 7, 2005 have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.119, Diagnostic Code 7913 (2009).

2.  The criteria for an initial disability rating in excess of 20 
percent for diabetes mellitus from January 7, 2005 have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.119, Diagnostic Code 7913 (2009).

3.  The criteria for entitlement to an initial compensable 
evaluation for erectile dysfunction have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.3, 4.7, 4.31, 4.115b, Diagnostic Code 7599-7522 (2009).

4.  The criteria for the assignment of an evaluation in excess of 
50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.130 Diagnostic Code 9411 (2009). 

5.  The criteria for service connection for hypertension on a 
secondary basis are met.  See 38 U.S.C.A. § 1110, 1116, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.310 
(2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310 (2009). 

6.  Bilateral degenerative arthritis was not incurred in or 
aggravated by active duty, and service incurrence of arthritis of 
the left knee may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the Veteran's claim for service connection for 
hypertension to include as secondary to service-connected 
diabetes, the VCAA is not applicable where further assistance 
would not aid the appellant in substantiating his claim.  Wensch 
v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. 
Reg. 59,989 (2004) (holding that the notice and duty to assist 
provisions of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  Given the 
favorable disposition of the claim for service connection for 
hypertension, the Board finds that all notification and 
development actions needed to fairly adjudicate the claim have 
been accomplished.

Regarding the remaining increased rating and service connection 
claims, the RO provided notice to the Veteran in April 2007and 
April 2008 letters that explained what information and evidence 
was needed to substantiate a claim for service connection and 
increased ratings as well as what information and evidence must 
be submitted by the Veteran, and what information and evidence 
would be obtained by VA.  The letters also provided the Veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence that 
impacts those determinations, consistent with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  After issuance of the April 
2007and April 2008 letters, and opportunity for the Veteran to 
respond, the April 2010 supplemental statement of the case (SSOC) 
reflects readjudication of the claim.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the latter notice.  See 
Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the Veteran.  
Additionally, he was afforded VA examinations in May 1990, 
November 2001, July 2003, January 2004, September 2009, October 
2009 and December 2009 that were fully adequate for the purposes 
of rendering this decision.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 


Laws and Regulation- Higher Ratings

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment. 38 C.F.R. § 4.10. 
To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2009).

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2009). In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2009).

The Court has also held that in a claim of disagreement with the 
initial rating assigned following a grant of service connection 
separate ratings can be assigned for separate periods of time, 
based on the facts found.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Where entitlement to compensation has already been 
established, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 
C.F.R. § 4.2 

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods. 

791
3
Diabetes mellitus
Ratin
g

Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss 
of weight and strength or complications that would be 
compensable if separately evaluated
100

Requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would 
not be compensable if separately evaluated
60

Requiring insulin, restricted diet, and regulation of 
activities
40

Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet
20

Manageable by restricted diet only
10
Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to support a 
100 percent evaluation. Noncompensable complications are 
considered part of the diabetic process under diagnostic code 
7913.
Note (2): When diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test solely for 
rating purposes. 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2009).

Factual Background and Analysis

As noted above, in the June 2002 rating decision, the RO granted 
service connection and assigned an initial 10 percent rating for 
diabetes mellitus, effective July 9, 2001.  An April 2003 revised 
the effective date to May8, 2001.  In an April 2010 rating 
decision, the RO granted an initial higher disability rating of 
20 percent for diabetes mellitus, effective January 7, 2005.

The Veteran underwent a VA examination in November 2001.  The 
Veteran reported being prescribed glipizide but was taken off it 
in March 2001.  He continued to comply with his diabetic diet and 
a walking regimen, and lost weight.

The Veteran underwent a VA diabetes mellitus examination in 
January 2004.  He reported that since the onset of his diabetes, 
he had restricted his diet and lost 30 pounds.  He had not had 
any ketoacidosis or hyperglycemic episodes or hospitalizations 
secondary to his diabetes.  He did not feel restricted in his 
activities.  He did not take any medications for his diabetes and 
saw his primary care physician once every 3 to 4 months.

A January 2004 VA treatment note reflected that the Veteran's 
medications were nortryptiline(an antidepressant), betamethasone 
dipropionate (for skin condition), irbesartan (for hypertension) 
and ibuprofen.

A May 2005 VA treatment note indicated that the Veteran had 
diabetes without retinopathy.  The Veteran was taking 
Rosiglitazone for his diabetes.
In an April 2007 letter, the Veteran's private doctor noted that 
on a physical in March 2001, it was noted that his diabetes was 
treated with Amaryl.

The Veteran underwent a VA examination in October 2009.  The 
Veteran had a restricted diet and was prescribed glucophage, 
pioglitazone and glipizide.  There were no ketoacidosis or 
hypoglycemic episodes.  The diagnosis was Type II diabetes 
mellitus with no complication of retinopathy, cerebrovascular 
disease, coronary artery disease, nephropathy, peripheral 
vascular disease or skin abnormality.  

Concerning the period prior to January 7, 2005, the 
aforementioned evidence reflects that the medical evidence 
provides no basis for assignment of an initial rating in excess 
of 10 percent for diabetes mellitus.  While the Veteran's 
diabetes mellitus prior to January 7, 2005 required a restricted 
diet, there is no medical evidence that he had required insulin 
or an oral hypoglycemic agent.  While the Veteran's private 
doctor in an April 2007 letter noted that the Veteran was treated 
with Amaryl in March 2001, the Veteran reported during his 
November 2001 VA medical examination that he was taken off 
medications in March 2001, and records from the period of May 8, 
2001 to January 6, 2005 are entirely negative for evidence of 
required insulin or an oral hypoglycemic agent.  Additionally, no 
other compensable complications from diabetes mellitus are 
documented in the medical evidence.  Rather, a January 2004 VA 
eye examiner specifically stated that there was no evidence of 
any diabetic retinopathy.  The Board also notes that the Veteran 
is already service connected for erectile dysfunction due to his 
diabetes mellitus.  Consequently, the assignment of a separate 
disability rating for any other condition is not warranted under 
38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

Therefore, an initial rating in excess of 10 percent for diabetes 
mellitus for the period prior to January 7, 2005 is not 
warranted.  As the criteria for a 20 percent rating are not met, 
it logically follows that the criteria for a rating higher than 
20 percent are not met for the period prior to January 7, 2005. 

Concerning the period beginning January 7, 2005, the objective 
medical evidence shows that the Veteran's service-connected 
diabetes mellitus requires oral medication and a restricted diet.  
However, the competent medical evidence of record does not 
reflect that the Veteran's diabetes mellitus requires "regulation 
of activities", defined in Diagnostic Code 7913 as "avoidance of 
strenuous occupational and recreational activities".  The Board 
points out that the requirement that diabetes mellitus 
necessitates regulation of activities is a primary factor 
distinguishing a 40 percent rating from the 20 percent evaluation 
under Diagnostic Code 7913.  It logically follows that the 
Veteran also lacks those factors that are criteria for a rating 
higher than 40 percent (episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalizations for diabetic care, visits at 
least twice monthly to a diabetic care provider, etc.).

In addition, the Board notes that the Veteran is already service 
connected for erectile dysfunction, peripheral neuropathy and 
erectile dysfunction due to his diabetes mellitus.  The Veteran 
does not have any additional compensable diabetic complications 
such as diabetic retinopathy, skin symptoms or peripheral 
vascular disease.  Consequently, the assignment of a separate 
disability rating for any other condition is not warranted under 
38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1). 

Finally, the Board has considered whether "staged" ratings are 
appropriate.  See Fenderson, supra.  The record, however, does 
not support assigning different percentage disability ratings 
during the period in question. 

Erectile Dysfunction Rating

The Veteran is assigned an initial noncompensable rating for his 
service-connected erectile dysfunction disability pursuant to 38 
C.F.R. § 4.115b, Diagnostic Codes 7599-7522 (2009).  The Board 
notes that the Veteran was granted entitlement to special monthly 
compensation for loss of use of a creative organ by the RO in 
April 2010, pursuant to 38 C.F.R. § 3.350, which provides that 
compensation may be granted for the loss of use of a creative 
organ resulting from wounds or other trauma sustained in service. 

Erectile dysfunction is not listed in the Rating Schedule; 
however, when an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 C.F.R. 
§§ 4.20, 4.27. The Veteran's erectile dysfunction has been rated 
as follows: 

752
2
Penis, deformity, with loss of erectile power
201
38 C.F.R. § 4.115b, Diagnostic Code 7522 (2009)

752
3
Testis, atrophy complete:

Both
201

One
0
38 C.F.R. § 4.115b, Diagnostic Code 7523 (2009)

Factual Background and Analysis

The Veteran underwent a VA examination in January 2004.  On 
examination, he had decreased size of his testicles.  His penis 
was nontender without any ulcers or masses on the testicles or 
penis.  There was some mild atrophy of the testicles.  The 
diagnosis was sexual dysfunction.

The Veteran underwent a VA examination in September 2009.  On 
examination, the Veteran's penis and testicles were grossly 
normal.  The diagnosis was erectile dysfunction.  The examiner 
noted that the Veteran had an inability to obtain an erection and 
had factually lost the use of a creative organ.

On VA examination for diabetes in October 2009, the examiner 
noted that the Veteran had complete erectile dysfunction.

The evidence of record clearly shows a history of erectile 
dysfunction.  The question is whether the Veteran is entitled to 
a 20 percent evaluation under Code 7522, which entails both loss 
of erectile power and deformity of the penis.

The Veteran's claim for a compensable rating for erectile 
dysfunction must denied because at no time do any treatment 
records show any deformity of the penis, one of the two elements 
required for a compensable rating for erectile dysfunction.  
Specifically, VA examinations in January 2004 and September 2009 
indicated that the Veteran's penis was normal.

The Board notes that under Diagnostic Code 7523, complete atrophy 
of one testicle warrants a noncompensable rating.  Complete 
atrophy of both testicles warrants a 20 percent rating, with 
consideration for special monthly compensation.  38 C.F.R. § 
4.115(b) (2009).  However, while mild atrophy of the testicles 
was noted on the January 2004 VA examination, the testicles were 
noted to be normal on the most recent examination in September 
2009.  As noted above, for a 20 percent evaluation, there would 
have to be complete atrophy of both testicles.  For all the 
foregoing reasons, the claim for a compensable schedular rating 
for erectile dysfunction must be denied. 

Finally, the Board has considered whether "staged" ratings are 
appropriate.  See Fenderson, supra.  The record, however, does 
not support assigning different percentage disability ratings 
during the period in question. 

PTSD

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name
100
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by 
continuous medication
10
A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous medication
0
38 C.F.R. § 4.130 (2009)
The Board notes that in accordance with the General Rating 
Formula for Mental Disorders, a 100 percent rating is applicable 
if the manifestations of the service-connected psychiatric 
disorder result in total occupational and social impairment. 
Although the Rating Formula lists specific symptoms that are 
indicative of total impairment, the United States Court of 
Appeals for Veterans Claims has held that the symptoms listed in 
the Rating Formula are only examples, and that evidence of those 
specific symptoms is not required to show that the veteran is 
totally disabled. In rating a mental disability VA is required to 
consider all symptoms that affect social and occupational 
functioning, and not limit consideration to those symptoms listed 
in the Rating Formula.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  In other words, the primary consideration is 
whether the manifestations of the service-connected psychiatric 
disorder result in total social and occupational impairment, 
regardless of whether the veteran demonstrates those symptoms 
listed in the Rating Formula.

When evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)).  

60
?
?
51
Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty 
in social, occupational, or school functioning (e.g., 

